THE THIRTEENTH COURT OF APPEALS

                                     13-13-00015-CV


             ACTION BAIL BONDS, JOHN DUMAS, AND STEVE PARKS
                                    v.
                              YOLANDA VELA


                                    On Appeal from the
                     County Court at Law of San Patricio County, Texas
                                   Trial Cause No. 9609


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



December 19, 2013